Exhibit 21 List of Subsidiaries AECC Total Vision Health Plan of Texas, Inc., a Texas corporation Bankers Reserve Life Insurance Company of Wisconsin, a Wisconsin corporation Bridgeway Health Solutions of Arizona LLC, an Arizona LLC Bridgeway Health Solutions, LLC, a Delaware LLC Buckeye Community Health Plan, Inc., an Ohio corporation CBHSP Arizona, Inc., an Arizona corporation CCTX Holdings, LLC, a Delaware LLC Celtic Group, Inc., a Delaware corporation Celtic Insurance Company, an Illinois corporation CenCorp Health Solutions, Inc., a Delaware corporation Cenpatico Behavioral Health of Arizona, LLC, an Arizona LLC Cenpatico Behavioral Health of Texas, Inc., a Texas corporation Cenpatico Behavioral Health of Wisconsin, LLC, a Wisconsin LLC Cenpatico Behavioral Health, LLC, a California LLC Cenphiny Management, LLC, a Delaware LLC Centene Center LLC, a Missouri LLC Centene Company of Texas, LP, a Texas limited partnership Centene Holdings, LLC, a Delaware LLC Centene Management Company, LLC, a Wisconsin LLC Centene Plaza LLC, a Missouri LLC Centene Plaza Redevelopment Corporation, a Missouri corporation CMC Real Estate Company, LLC, a Delaware LLC Coordinated Care Corporation Indiana, Inc., d/b/a Managed Health Services, an Indiana corporation Family Care & Workforce Diversity Consultants LLC, d/b/a Worklife Innovations, a Connecticut LLC Hallmark Life Insurance Company, an Arizona corporation Integrated Mental Health Management, LLC, a Texas LLC Integrated Mental Health Services, a Texas corporation LBB Industries, Inc., a Texas corporation Managed Health Services Insurance Corporation, a Wisconsin corporation Nurse Response, Inc., a Delaware corporation NurseWise Holdings, LLC, a Delaware LLC NurseWise, LP, a Delaware limited partnership Nurtur Health, Inc., a Delaware corporation Ocucare Systems, Inc., a Florida corporation OptiCare IPA of New York, Inc., a New York corporation OptiCare Managed Vision, Inc., a Delaware corporation OptiCare Vision Company, Inc., a Delaware corporation OptiCare Vision Insurance Company, Inc., a South Carolina corporation Peach State Health Plan, Inc., a Georgia corporation Physicians Choice LLC, d/b/a Palmetto Administrative Services, a South Carolina LLC Phytrust of South Carolina LLC, a Florida LLC RX Direct, Inc., a Texas corporation Sunshine Health Holding Company, a Florida corporation Sunshine State Health Plan, Inc., a Florida corporation Superior HealthPlan, Inc., a Texas corporation Total Carolina Care, Inc., d/b/a Absolute Total Care, a South Carolina corporation Total Vision, Inc., a Delaware corporation U.S. Script, Inc., a Delaware corporation University Health Plans, Inc., a New Jersey corporation
